                  Case 1:20-cv-00026-CRK Document 59     Filed 04/19/21   Page 1 of 9

                                    UNITED STATES COURT OF INTERNATIONAL TRADE
                                                 ONE FEDERAL PLAZA
                                              NEW YORK, NY 10278-0001



 CHAMBERS OF
Claire R. Kelly
     Judge



                                                        April 19, 2021

Ned Herman Marshak, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
599 Lexington Avenue
36th Floor
New York, NY 10022
Email:      nmarshak@gdlsk.com

Dharmendra Narain Choudhary, Esq.
Jordan Charles Kahn, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
1201 New York Avenue, NW
Suite 650
Washington, DC 20005
Email:      dchoudhary@gdlsk.com
            jkahn@gdlsk.com

Robert Ralph Kiepura, Esq.
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20044
Email:       robert.kiepura@usdoj.gov

JonZachary Forbes, Esq.
Rachel A. Bogdan, Esq.
Shelby Mitchell Anderson, Esq.
Of Counsel
U.S. Department of Commerce
Office of Chief Counsel for Trade Enforcement and Compliance
1401 Constitution Avenue, NW
Washington, DC 20230-0001
Email:        jonzachary.forbes@trade.gov
              rachel.bogdan@trade.gov
              shelby.anderson@trade.gov
          Case 1:20-cv-00026-CRK Document 59   Filed 04/19/21   Page 2 of 9

Court No. 20-00026                                                  Page 2 of 9

Roger Brian Schagrin, Esq.
Christopher Todd Cloutier, Esq.
Elizabeth Jackson Drake, Esq.
Geert M. De Prest, Esq.
Kelsey Marie Rule, Esq.
Luke Anthony Meisner, Esq.
Nicholas Joel Birch, Esq.
Paul Wright Jameson, Esq.
William A. Fennell, Esq.
Schagrin Associates
900 Seventh Street, NW
Suite 500
Washington, DC 20001
Email:      rschagrin@schagrinassociates.com
            ccloutier@schagrinassociates.com
            edrake@schagrinassociates.com
            GDePrest@SchagrinAssociates.com
            krule@schagrinassociates.com
            lmeisner@schagrinassociates.com
            nbirch@SchagrinAssociates.com
            pjameson@schagrinassociates.com
            wfennell@schagrinassociates.com

Alan Hayden Price, Esq.
Adam Milan Teslik, Esq.
Christopher Bright Weld, Esq.
Cynthia Cristina Galvez, Esq.
Derick G. Holt, Esq.
Elizabeth Seungyon Lee, Esq.
Jeffrey Owen Frank, Esq.
Laura El-Sabaawi, Esq.
Maureen Elizabeth Thorson, Esq.
Robert Edward DeFrancesco, III, Esq.
Stephanie Manaker Bell, Esq.
Tessa Victoria Capeloto, Esq.
Theodore Paul Brackemyre, Esq.
Timothy C. Brightbill, Esq.
Wiley Rein, LLP
1776 K Street, NW.
Washington, DC 20006
Email:       aprice@wiley.law
             ateslik@wiley.law
            Case 1:20-cv-00026-CRK Document 59       Filed 04/19/21   Page 3 of 9

Court No. 20-00026                                                         Page 3 of 9

             cweld@wiley.law
             cgalvez@wileyrein.com
             dholt@wiley.law
             elee@wiley.law
             jfrank@wiley.law
             lel-sabaawi@wiley.law
             mthorson@wiley.law
             rdefrancesco@wiley.law
             sbell@wileyrein.com
             tcapeloto@wileyrein.com
             tbrackemyre@wiley.law
             tbrightbill@wiley.law

      Re:    Garg Tube Export LLP et al v. United States
             Court No. 20-00026

Dear Counsel:

       As you know, oral argument in this case will be held virtually on Thursday, April 29,
2021, at 9:30 a.m. in Courtroom 1 of the James L. Watson Courthouse of the United States
Court of International Trade, One Federal Plaza, New York, NY 10278. The court has
examined the parties’ submissions and would like counsel to be prepared to address the
following issues.

Lawfulness of Adjustment to Reported Costs

For Defendant and Defendant-Intervenors

   1. How is this case any different from previous decisions of this Court declaring that the
      U.S. Department of Commerce’s (“Commerce”) methodology of remedying a cost-
      based particular market situation (“PMS”) by adjusting reported costs for purposes
      of the sales-below-cost test is unlawful? See Husteel Co. v. United States, 44 CIT __,
      __, 426 F. Supp. 3d 1376, 1383–89 (2020); Saha Thai Steel Pipe Pub. Co. Ltd. v.
      United States, 43 CIT __, __, 422 F. Supp. 3d 1363, 1368–70 (2019); Borusan
      Mannesmann Boru Sanayi Ve Ticaret A.Ş. v. United States, 44 CIT __, __, 426 F.
      Supp. 3d 1395, 1411–12 (2020).
            Case 1:20-cv-00026-CRK Document 59         Filed 04/19/21   Page 4 of 9

Court No. 20-00026                                                           Page 4 of 9

PMS Determination

For Defendants and Defendant-Intervenors

    1. Why is Commerce’s consideration of whether record evidence demonstrates a reversal
       of “damage inflicted on steel markets in the course of almost two decades” relevant to
       its inquiry into whether there was a cost-based PMS in India? See, e.g., [Def.-
       Intervenors’ Joint] Resp. to Mot. J. Agency R. at 22, Jan. 15, 2021, ECF No. 42 (“Def.-
       Intervenors’ Joint Resp. Br.”) (quoting Issues and Decision Memo. for the Final
       Results of Antidumping Duty Admin. Review of Welded Carbon Steel Standard Pipes
       and Tubes from India at 21, A-533-502, (Jan. 9, 2020), ECF No. 24-5 (“Final Decision
       Memo”)); but see Pls.’ Mot. J. Agency R. & accompanying Memo. Supp. Pls.’ Mot. at
       17, Aug. 17, 2020, ECF No. 33 (“Pls.’ Mot.” and “Pls.’ Br.”); Pls.’ Reply to Def. & Def.-
       Intervenors’ Resps. to [Pls.’ Mot.] at 10, Feb. 26, 2021, ECF No. 49 (“Pls.’ Reply Br.”).
       Isn’t the relevant consideration whether steel overcapacity caused cost-distortions in
       the Indian hot-rolled coil (“HRC”) market during the period of review (“POR”)?

    2. Commerce reasons that “[i]ncreases in steel prices do not necessarily mean that the
       effects from global steel overcapacity have been cured[,]” Final Decision Memo at 20–
       21 (quoting Memo. Re: Decisions on [PMS] Allegations at 20, PD 209, bar code
       3859233-01 (July 10, 2019) (“PMS Memo”)), 1 and that a showing that POR pricing
       levels have “a nexus in a prior period of time is not evidence of price normalization,
       when the extent of growth in the Indian economy . . . is not taken into account.” Id.

              a. If Commerce acknowledges that HRC prices during the POR are
                 comparable to 2013–2014 prices, why is consideration of whether the effects
                 of steel overcapacity “have been cured” relevant to Commerce calculation of
                 the dumping margin?

              b. How does Commerce’s position address Plaintiffs’ argument that average
                 prices during the POR normalized to pre-2011 levels? See Final Decision
                 Memo at 22 (“HRC prices in India during the POR have failed to normalize
                 to even the 2013–2014 period, much less to levels during the 2009–2013
                 period of build-up in the global steel overcapacity[.]”); but see Pls.’ Reply
                 Br. at 8–9 (citing, inter alia, Rebuttal Resp. to Petitioners’ Revised PMS
                 Valuation Methodology at Ex. 2B, CDs 127–28, PD 169, bar codes 3816211-
                 01–2, 3816215-01 (Apr. 8, 2019)) (arguing that record evidence

1  On March 10, 2020, Defendant submitted indices to the public and confidential
administrative records underlying Commerce’s final determination. These indices are
located on the docket at ECF Nos. 24-2 and 24-1, respectively. All further references to
administrative record documents are identified by the numbers assigned by Commerce in
those indices and preceded by “PD” and “CD” to denote public or confidential documents.
          Case 1:20-cv-00026-CRK Document 59         Filed 04/19/21   Page 5 of 9

Court No. 20-00026                                                         Page 5 of 9

                 demonstrates that prices have normalized to pre-2011 levels); see also Garg
                 Tube’s Administrative Case Br. at 20, PD 240, bar code 3884484-01 (Aug.
                 27, 2019).

   3. Rejecting Plaintiffs’ argument that “the average unit value for Indian imports of HRC
      made under HTS heading 7208.39 fell within HRC benchmark prices reported from
      several sources around the world,” Commerce states that such sources are discredited
      by the fact that global steel overcapacity has “distortive effects on steel markets
      worldwide[,]” and that “[a] comparison with HRC prices in third countries is not
      demonstrative that HRC prices in India are not distorted.” Final Decision Memo at
      26 (citations omitted). What evidence does Commerce cite to support its position that
      the benchmark prices are distorted? See also, e.g., Pls.’ Reply Br. at 12–13 (arguing
      that the Government impermissibly requires Plaintiffs to prove the negative). Why
      isn’t Commerce’s explanation speculative or conclusory?

   4. Isn’t Commerce’s determination that nine percent import penetration constitutes
      significant exposure to global steel overcapacity so as to justify its PMS finding
      contradicted by its later determination that nine percent import penetration
      demonstrates that use of AUV data is insufficient for purposes of its regression
      analysis? See Def.’s Resp. to [Pls.’ Mot.] at 17–18, Jan. 15, 2021, ECF No. 41 (“Def.’s
      Resp. Br.”) (citing Final Decision Memo at 27); but see Pls.’ Br. at 20–21; Pls.’ Reply
      Br. at 8, 10; Final Decision Memo at 66 (using domestic HRC prices for the regression
      analysis because import penetration in India was insignificant). Does any reliance
      by Commerce on the Government of India’s (“GOI”) imposition of safeguard duties to
      justify what appears to be contradictory inferences drawn from the same fact
      “conflate[ ] two distinct trade remedy mechanisms[?]” Pls.’ Reply Br. at 10.

For Plaintiffs

   1. You maintain that Commerce must adopt a company-specific approach to analyzing
      the price effects of HRC imports in the Indian market. See, e.g., Pls.’ Reply Br. at 8–
      9. Why is it unreasonable under the statute for Commerce to broaden its analysis to
      all Harmonized Tariff Schedule subheadings relating to the full range of HRC imports
      used to produce subject merchandise when inquiring into whether there is a PMS
      that affects the Indian steel market as a whole? See Def.-Intervenors’ Joint Resp. Br.
      at 25 (“Commerce’s analysis is intentionally broad and meant to examine the entire
      Indian HRC market and not be limited to specific tariff lines.”); see also Final
      Decision Memo at 25.

   2. How do you respond to Defendant-Intervenors’ argument that Garg Tube Export LLP
      and Garg Tube Limited’s (collectively, “Garg Tube”) nonpayment of antidumping and
      safeguard duties imposed by the GOI demonstrates that those protections are absent
          Case 1:20-cv-00026-CRK Document 59        Filed 04/19/21   Page 6 of 9

Court No. 20-00026                                                       Page 6 of 9

     from Garg Tube’s cost of production, see Def.-Intervenors’ Joint Resp. Br. at 25, and
     that the GOI’s “duty drawback programs allow Indian pipe producers to effectively
     export the worst of [the] excess capacity effects to their target markets.” Id. at 23–
     24; see also Final Decision Memo at 30 (“The nonpayment of safeguard duties by
     importers can be evidence of a PMS, especially if the safeguard was put in place
     effectively to remedy the price distortions and injury in the domestic HRC market
     caused by global steel overcapacity.”) (citations omitted).

  3. You cite Certain New Pneumatic Off-the-Road Tires From the People’s Republic of
     China as support for the argument that Commerce is required to perform a double
     remedy pass-through analysis in this case. Pls.’ Br. at 30 (citing 73 Fed. Reg. 40,480
     (Dep’t Commerce July 15, 2008) (final affirmative countervailing duty determination
     and final negative determination of critical circumstances) (“OTR Tires from China”)
     and accompanying Issues and Decision Memo. for the [OTR Tires from China] at Cmt.
     2,        C-570-913,        (July         7,        2008),         available        at
     https://enforcement.trade.gov/frn/summary/prc/E8-16154-1.pdf (last visited Apr. 19,
     2021) (“OTR Tires from China IDM”)); see also Pls.’ Reply Br. at 12.

           a. The quotation in your brief does not appear in the cited issues and decision
              memorandum for OTR Tires from China. See generally OTR Tires from
              China IDM. Did you intend to cite Coated Free Sheet Paper from the
              People’s Republic of China, 72 Fed. Reg. 60,632 (Dep’t Commerce Oct. 25,
              2007) (final determination of sales at less than fair value) (“CFS from
              China”) and accompanying Issues and Decision Memo. for [CFS from
              China]     at    14,   A-570-906,    (Oct.   17,   2007),     available    at
              https://enforcement.trade.gov/frn/summary/prc/E7-21041-1.pdf            (last
              visited Apr. 19, 2021) (“CFS from China IDM”)?

           b. If so, how does an administrative determination discussing a double remedy
              adjustment support your position that Commerce is required to conduct a
              pass-through analysis in this case? Pls.’ Reply Br. at 12; but see CFS from
              China IDM at 13–16; see also Def.-Intervenors’ Joint Resp. Br. at 27
              (“Plaintiffs fail to articulate any legal provision or court precedent that
              would require Commerce to conduct such an analysis in this context.”).

  4. As Defendant-Intervenors note, Commerce found that “the PMS Allegation details
     the subsidy programs that Commerce has found to benefit Indian HRC producers,
     including domestic subsidies.” Final Decision Memo at 28 (citing, inter alia, Letter
     Re: [PMS] Allegation, Resubmitted Market Viability Allegation, & Supp'n Info. at 18–
     27, PD 72, bar code 3785365-01 (Dec. 21, 2018) (“PMS Allegation”)); see also Def.-
     Intervenors’ Joint Resp. Br. at 26. Why is it unreasonable under the statute for
     Commerce to infer, based on the administrative findings and other information
           Case 1:20-cv-00026-CRK Document 59         Filed 04/19/21   Page 7 of 9

Court No. 20-00026                                                          Page 7 of 9

       discussed in the PMS Allegation, that subsidized HRC contributes to a finding that a
       PMS distorted the costs of producing the subject merchandise during the POR? See
       PMS Allegation at 18–27.

    5. Why is it relevant to a PMS finding whether Commerce’s determination in the
       investigation into Circular Welded Non-Alloy Steel Pipe from India was based on
       facts available with an adverse inference (“AFA”)? See Pls.’ Reply Br. at 12; see also
       Section 776 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1677e (2018); Final
       Decision Memo at 28 (citing, inter alia, Circular Welded Carbon-Quality Steel Pipe
       From India, 77 Fed. Reg. 64,468 (Dep’t Commerce Oct. 22, 2012) (final affirmative
       countervailing duty determination) (“CWP from India”) and accompanying Issues
       and Decision Memo. for [CWP from India] at 22–23, 37, C-533-853, (Oct. 15, 2012),
       available at https://enforcement.trade.gov/frn/summary/india/2012-25970-1.pdf (last
       visited Apr. 19, 2021)). 2 Doesn’t an AFA determination still require a finding based
       on record evidence?

Use of Regression Model to Adjust for PMS

For Defendant and Defendant-Intervenors

    1. Commerce states that “the inverse relationship between steel overcapacity and HRC
       prices is an empirical fact, as demonstrated by the results of [domestic interested
       parties’] regression analysis, and there is substantial record evidence supporting this
       relationship.” Final Decision Memo at 68. What record evidence does Commerce cite
       to support its conclusion that there is an inverse relationship between overcapacity
       and domestic HRC prices during the POR?

    2. Plaintiffs complain that Commerce’s regression analysis “is beset with multiple
       infirmities[.]” Pls.’ Br. at 32–36. Please explain each step of Commerce’s regression
       analysis, and how Commerce supports its methodology with substantial evidence.

For Plaintiffs

    1. Why is it unreasonable for Commerce to infer, “based on ten years of high quality,
       publicly available global and country-specific data from reliable sources,” Def.-
       Intervenors’ Joint Resp. Br. at 29 (citing Revised PMS Valuation Methodology, PDs
       152–164, CDs 107-126, bar codes 3810691-01–13, 3810640-01–20 (Mar. 22, 2019)),
       that an inverse relationship continues to exist between global steel overcapacity and
       domestic HRC prices in India—notwithstanding findings from the study you cite? See


2Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of
Title 19 of the U.S. Code, 2018 edition.
          Case 1:20-cv-00026-CRK Document 59         Filed 04/19/21   Page 8 of 9

Court No. 20-00026                                                        Page 8 of 9

     Pls.’ Br. at 34 (citing Letter Re: Rebuttal Resp. to Petitioners’ PMS Allegations at 81–
     83 & Ex. 28, PD 142–46, CDs 102–06, bar codes 3799508-01–05, 3799493-01–05 (Mar.
     4, 2019)). Aren’t you asking the court to re-weigh the evidence?

  2. Isn’t it the case that Garg Tube did not provide an alternative regression model(s) of
     its own? Final Decision Memo at 64. Why shouldn’t the court defer to Commerce’s
     finding that the “[domestic interested parties’] regression models provide the only
     means to quantify a distortion in HRC prices that Commerce finds to have existed in
     India during the POR, as a result of a PMS.” Id.

Application of Partial AFA

For Defendant and Defendant-Intervenors

  1. Defendant appears to suggest that Commerce is applying 19 U.S.C. § 1677e(b)
     against Garg Tube. See, e.g., Def.’s Resp. Br. at 6, 34, 38–39. Where does Commerce
     state that it is applying 19 U.S.C. § 1677e(b) against Garg Tube? Where does
     Commerce make clear whether it is acting under subsection (a) or (b) to calculate
     Garg Tube’s dumping margin?

  2. Commerce invokes Mueller Comercial de Mexico, S. de R.L. de C.V. v. United States
     as controlling judicial precedent governing its application of partial AFA. See, e.g.,
     Final Decision Memo at 39–41 (citing 753 F. 3d 1227, 1233–36 (Fed. Cir. 2014)
     (“Mueller”)).

        a. If Commerce is applying 19 U.S.C. § 1677e(a), why is dicta from Mueller
           stating that Commerce is not barred from “drawing adverse inferences against
           a non-cooperating party that have collateral consequences for a cooperating
           party” relevant? 753 F.3d at 1236. How does calculating the partial AFA rate
           based on the “home market sale on which [Garg Tube] realized the largest loss”
           further the predominant interest in accuracy? Compare Final Decision Memo
           at 32 with Canadian Solar Int’l Ltd. v. United States, 43 CIT __, __, 415 F.
           Supp. 3d 1326, 1334 (2019).

        b. If Commerce is applying 19 U.S.C. § 1677e(b), how is Mueller applicable?
           Where does Commerce discuss whether Garg Tube is a cooperating party
           under 19 U.S.C. § 1677e and why is it reasonable to use an adverse inference,
           pursuant to subsection (b), to calculate Garg Tube’s missing cost information
           based on the failure of its unaffiliated suppliers to act to the best of their
           ability?
           Case 1:20-cv-00026-CRK Document 59        Filed 04/19/21   Page 9 of 9

Court No. 20-00026                                                        Page 9 of 9

    3. Plaintiffs argue that, in an attempt to convince its supplier to cooperate, Garg Tube
       sent several emails, made several phone calls, and held personal meetings—
       culminating in eventual cancellation of pending orders and threats to drop the
       uncooperative party as a supplier. 3 Pls.’ Reply Br. at 18–19. How do you respond to
       Plaintiffs’ position that Commerce’s determination is unreasonable because record
       evidence shows “[t]here is nothing more that [Garg Tube] could have done”? Id. at
       18.

       For Plaintiffs

       1. Defendant-Intervenors argue that you only challenge Commerce’s application of
          partial AFA with respect to one of your suppliers. See Def.-Intervenors’ Joint
          Resp. Br. at 36. Do you concede that you did not attempt to induce the cooperation
          of the other uncooperative supplier?



                                                    Sincerely,
                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

Cc: Steve Taronji
    For docketing




3 The specifics of Garg Tube’s attempts are left out to avoid unnecessary disclosure of
confidential information.
